IN THE
                         TENTH COURT OF APPEALS



                                 No. 10-19-00281-CR

                   EX PARTE MARLIN MAURICE NUTALL


                                Original Proceeding



                          MEMORANDUM OPINION

       Marlin Maurice Nutall has filed a pro se application for writ of habeas corpus in

this Court, claiming that he is unlawfully and illegally imprisoned.

       This Court does not have original habeas jurisdiction in criminal law matters. See

Ex parte Price, 228 S.W.3d 885, 886 (Tex. App.—Waco 2007, orig. proceeding) (per curiam)

(mem. op.); Ex parte Hearon, 3 S.W.3d 650, 650 (Tex. App.—Waco 1999, orig. proceeding)

(per curiam) (mem. op.). Accordingly, we dismiss Nutall’s habeas application for want

of jurisdiction.



                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed September 11, 2019
[OT06]




Ex parte Nutall                                  Page 2